Citation Nr: 0636471	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to July 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Philadelphia, 
Pennsylvania, which denied service connection for PTSD.

In August 2006, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At that time, he submitted additional evidence 
accompanied by a waiver of initial RO review of the evidence.  
See 38 C.F.R. § 20.1304 (2006).  This evidence will be 
considered by the Board in adjudicating this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as the result of 
service experiences.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).

Initially, the Board notes that the veteran's service medical 
records are not available in this matter.  A March 2003 
response from the National Personnel Records Center (NPRC) 
noted that these records were destroyed by fire.  

Under the circumstances of this case, the Board believes that 
a separate request should be made to see if the veteran's 
service personnel file is available for consideration in this 
matter.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal Department or agency, 
and will end its efforts only if VA concludes that the 
records do not exist or that further efforts would be futile.  
See 38 C.F.R. 3.159 (c)(2) (2006).

In April 2004, the veteran returned a VA Form 21-4142, which 
indicated that he received treatment from "Dr. Parks" for 
depression and nervousness from 1990 through 1995.  The Board 
observes that the record contains treatment reports from 
Steven K. Park, M.D., from 1998 through 2001.  Thus, the 
Board finds that the RO should attempt to obtain treatment 
reports from the above physician from 1990 through 1995.  

During the veteran's personal hearing, he reported ongoing 
treatment with the VA Medical Center (VAMC) in Vineland, New 
Jersey, since 2000.  The record contains outpatient treatment 
records from 2002 through 2004.  Thus the Board finds that 
the RO should attempt to obtain outpatient treatment reports 
from the above VA facility from 2000 through 2002 and from 
2004 to the present.

In an April 2004 statement, P.L., the Clinic Director at the 
VA outpatient clinic in Vineland, New Jersey, indicated that 
the veteran had been undergoing outpatient PTSD treatment at 
that facility since July 2002.  The examiner explained that 
the veteran exhibited specific diagnostic criteria for PTSD 
which included, persistent re-experience of events in service 
which was shown by intrusive recollections three to four 
times a week, flashbacks once a month, cued psychological 
distress when he heard loud percussive noises, experienced 
cold snowy weather, heard Korean spoken or smelled Korean 
food.  The veteran also had persistent avoidance of trauma 
related stimuli as well as persistent symptoms of increased 
arousal.
 
The examiner described the veteran's primary traumatic 
incident as occurring in February 1954 during a search and 
rescue mission.  At that time, the veteran was part of a 
clean up detail in which he assisted in the recovery of 
bodies following a severe train accident.  He also recounted 
an incident in March 1954 whereby a helicopter with a rescue 
mission group was dispatched to a crash site.  He stated that 
typically he would have been on board the helicopter; 
however, he was out ranked.  Shortly, after the helicopter 
took off, the fuel tank exploded and the seven men on board 
were killed.  The veteran allegedly witnessed the helicopter 
explode and experienced a tremendous amount of guilt thinking 
that he should have been on board.  He stated that these 
types of stressors were part of the daily trauma he 
experienced.  The Axis I diagnoses were PTSD, chronic with 
delayed onset; and major depression, secondary.  

As shown above, the veteran's diagnosis of PTSD was 
primarily, and perhaps exclusively, based on his account of 
intense stressors.  Unfortunately, the veteran has not been 
fully cooperative in providing adequate details concerning 
most of his claimed stressors, despite several 
correspondences from VA requesting that he identify the dates 
and places of each claimed stressor incident, and explaining 
the importance of such information.  The Board acknowledges 
that the RO has made an initial valid effort at verification.  
However, the veteran's sincere testimony at his personal 
hearing, coupled with his missing service medical records, 
warrants an additional attempt on the part of the RO to 
verify his stressors.  Therefore, the RO, should contact the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
in order to assist the veteran in attempting to verify his 
claimed stressor events.      

The Board understands that providing the specific information 
necessary to verify his claimed stressors may be distressing 
to the veteran, but advises him and his representative that 
he has a duty to provide information sufficient to conduct a 
search of the corroborative records.  See 38 C.F.R. § 
3.159(c)(2)(i) (2006).  The Board also reminds the veteran 
and his representative that the duty to assist is not a one-
way street, and an appellant must do more than passively wait 
for assistance when he has information essential to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990). 

The veteran was afforded private psychological evaluations in 
February and March 2004.  During the evaluations, he reported 
that shortly after returning from service, he met his wife 
and they were married in August 1957.  His wife stated that 
he constantly talked about Korea and displayed emotions such 
as crying, banging his fists against a table, and tearing up 
his military pictures.  She also reported that he became very 
abusive and violent toward her and their children and would 
make threats with a gun.  The RO should ask the veteran's 
wife to furnish an affidavit recounting any information she 
might have as to the veteran's symptoms, behavior,  and 
treatment upon returning from service as well as any history 
that he may have told her about in terms of his experiences 
while in the military.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC) and request the 
veteran's complete service personnel 
file.  Once obtained, all records and 
documentation must be permanently 
associated with the claims folder.

2.  The RO should contact Dr. Park and 
inquire as to whether he treated the 
veteran for depression or nervousness 
from 1990 to 1995.  Thereafter, the RO 
should attempt to obtain and associate 
with the claims file any treatment 
reports from Dr. Park from 1990 to 1995, 
relating to psychiatric symptoms.  

3.  The RO should contact the VAMC in 
Vineland, New Jersey and attempt to 
obtain and associate with the claims 
file any treatment reports dated from 
2000 through 2002 and from 2004 to the 
present.  

4.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  

With this information, the RO should 
review the file and prepare a summary of 
the veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  Specific 
attention in this regard is directed to 
the March 1954 helicopter crash, in 
which 7 men were reportedly killed.

The JSRRC should be provided with a copy 
of any information obtained above, and 
should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors. 

5.  The RO should ask the veteran's wife 
to submit an affidavit expressing the 
veteran's symptoms, behavior, and 
treatment upon returning from service as 
well as any history that he may have 
told her about in terms of his 
experiences while in the military.

6.  Thereafter, the RO should re-
adjudicate the claim.  If the claim is 
not fully granted, then the RO should 
issue a supplemental statement of the 
case before returning the appeal to the 
Board, if otherwise in order.  The 
veteran and his representative should be 
given time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


